UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7450


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUAISHIC LAMONT CAPERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:11-cr-00601-CWH-1; 2:12-cv-02506-CWH)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quaishic Lamont Capers, Appellant Pro Se.  Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Quaishic Lamont Capers seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2013)    motion.       The   order   is   not      appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.      §    2253(c)(1)(B)      (2006).               A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner      satisfies      this    standard       by         demonstrating       that

reasonable      jurists      would   find    that        the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).

           We have independently reviewed the record and conclude

that Capers has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with     oral   argument    because         the       facts   and    legal

contentions     are   adequately     presented      in    the      materials      before

this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                        2